Whiteield, O. J.,
delivered the opinion of the court.
This suit sounds in tort, and must be viewed as an action to recover punitive damages for the willful and wanton expulsion of the appellee from the train of appellant. Since it is a suit in tort for punitive damages, all that is said in the briefs on either side about the annulment of the train, and about the refusal of the second and third instructions asked by the defendant with respect to the annulment of the train, may be put wholly out of view, since those instructions, and all that is said, one way or the other, about the annulment of the train, have nothing whatever *498to do with"the real point in issue — whether the railroad company is liable for punitive damages on account of the manner ■of the expulsion of the plaintiff from the train. .
It is* most earnestly insisted, and very strongly and persua- ' sively argued, that this is a sham suit, and that there is no liability on the part of the railroad company, and that this appears from the fact that some of the material allegations of the original declaration were manifestly unfounded, ánd admitted to be so, -on cross-examination, by the plaintiff himself. We cannot -accept this view. It was for the jury to pass upon the testimony of the plaintiff, and, whatever may be the objections that may be pointed out to parts of that testimony, it cannot be said that the jury were not warranted in believing it to be substantially true. It is perfectly clear from plaintiff’s testimony that the assistant ticket agent of the railroad company sold him a ticket from Louisville to Ackerman, and gave him no- notice of the annulment of the train, although the agent well knew of that fact. It is true that when he got off the train his money was refunded and he delivered up the ticket, and this ended the contract relation between the plaintiff and the carrier; but all this is beside the real point, which is, as stated, whether the conduct -of the flagman or brakeman, whichever he was, in putting the plaintiff off, was so willful and wanton as to warrant the imposition of punitive damages. The plaintiff himself admits frankly that there was no loud talking by the flagman or brakeman ; that the flagman or brakeman did not curse him directly, nor abuse him. He says, in fact, that they tallied in so low a tone that he did not suppose anybody else except himself heard what the brakeman said, not even persons sitting in immediate nearness to him in the coach. This certainly is an extraordinary statement — one hard to credit — but one which the jury did -credit, and which we cannot say they were without warrant in crediting.
Coming to the specific language used, upon which the propriety of this verdict must turn, it is thus stated by the plaintiff. *499In fact, he makes two statements about it not entirely in accord. He says: “I started in and got on the back end of the platform, and started in to get a seat, and a fellow there says: 'Where are you going ?’ I says: 'I am going to Ackerman.’ And he says: ■'I don’t reckon you are going on this train.’ And I says: 'Why ?’ And he says: 'Because you can’t go. I said you couldn’t go, and that is enough.’ And I says: 'I’ve got some particular business in Ackerman. I’ve, got to go.’ And he says: 'You can’t go on this train. Get off.’ And I says: 'Well, I don’t see why. I’ve got a ticket.’ And I showed him my ticket, and I says: ‘The agent told me I could go on this particular train, and I’ve got to go.’ And he says: ‘You can’t go. Get off.’ And I says: 'Well, I can’t see why.’ And he says: 'That’s enough, God damn it. I said get off.’ And I says: 'All right. I don’t want to have any trouble with you, but I want to go to Ackerman.’ He says: 'By God, you can’t go. Get off.’ And I got off the train.” It will be observed here that, when he first makes the flagman or brakeman say¿ “Get off,” he twice gives the language in simply that form, “Get off,” without any profane additions, and it is only at last that he makes these additions. Again, in his cross-examination he states as follows, after having first -stated that he did not know what officer it was, or employe, who put him off, that he did not think it was the conductor, that he thought it was a brakeman, and that he had never seen him before or since: Referring to the language used by the flagman or brakeman, he says: He [i. the flagman] says: 'By God, you can’t go. God damn it, get off here.” It must be conceded, bn the one hand, that this passes any bounds to be embraced by mere “brusqueness,” whatever may have been the meaning of that word as once used by this court. But it must also be said, in fairness and justice to the railroad company, that the testimony of this plaintiff is so remarkable — comes in such a questionable form — that it should not particularly commend itself to a fair-minded jury. He admits that in talking about this wrong to his stepfather he never told him a word about the curs*500ing or abuse, but simply that he had been made to get off. A Mr. Fox, who was present, states that he .saw him get off of the front end of'the train, and that in a conversation with him, immediately upon his getting off, he never said a word about any cursing or abuse. It will further be observed that the cursing is not directly and personally of him. The language used is-. “God damn it, get off.”
"Whilst, therefore, this passes any limits to be embraced in the word “brusqueness,” it must nevertheless be kept in mind that the plaintiff does not seem to have been greatly shocked by what occurred; that he himself says it was all in a low tone of voice; that he could have suffered no humiliation from any one having heard the language, since he testified that nobody did hear it; and, in short, it is not to be gathered from his testimony that he sustained any great shock by reason of the'manner of his expulsion as related by himself; and yet, on this shadowy case the jury actually awarded a verdict of $2,500 against the appellant. No such verdict can be permitted to stand on a case so shadowy and unsubstantial as this record discloses. Accepting the plaintiff’s own testimony, it is plain that he sustained no great injury, that he did not suffer any shock, and that he endured no humiliation; and whilst the language was in a manner insulting, and whilst the manner of the expulsion may be said to- have been willful, it was nevertheless, according to his own testimony, so quietly managed that he himself seems not to have had his feelings greatly ruffled, or to have been in any way humiliated by the-consciousness that others than himself and the brakeman knew, anything about the language used towards him. There must be some protection for railroad and other corporations against verdicts that are manifestly induced, as this one was, by passion and prejudice. They must be held to the strictest accountability within the law. They must be made fully and thoroughly to protect their passengers; but they must, at the same time, be accorded justice and fairness in the courts of the country.
In view, therefore, of the nature of the case as disclosed by *501the plaintiff himself, we think $750 is the utmost amount that should have been allowed to stand. If the appellee will remit down to that sum, the judgment will be affirmed; if not, it will be reversed, and the cause remanded.

Reversed.